IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-37,039-02


EX PARTE ALONZO DEE FREEMAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F40226-A
IN THE 413TH JUDICIAL DISTRICT COURT FROM JOHNSON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
possession of a controlled substance and one count of possession of a firearm by a felon.  He was
sentenced to fifteen years' imprisonment for each count. 
	On October 19, 2011, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On November 4, 2011, the trial court signed findings of fact and
conclusions of law that were based on the affidavit from trial counsel as well as the reporter's record
and the judge's own recollection.  The trial court recommended that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: December 7, 2011
Do not publish